EX‑35.2 (logo) Rialto CAPITAL 2016 Annual Statement of Servicer Compliance (Item 1123) Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of February 1, 2014 by and among Wells Fargo Commercial Mortgage Securities, Inc., as Depositor, Wells Fargo Bank, National Association as Master Servicer, Rialto Capital Advisors, LLC as Special Servicer, Wells Fargo Bank, National Association as Certificate Administrator, as Tax Administrator and as Custodian, TriMont Real Estate Advisors, Inc., as Trust Advisor and Deutsche Bank Trust Company Americas as Trustee relating to the WFRBS Commercial Mortgage Trust 2014-LC14, Commercial Mortgage Pass-through Certificates, Series 2014-LC14 (WFRBS 2014-LC14) The undersigned, a duly authorized officer of Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”) herein certifies to the following: 1.
